ORIGINAL            09/20/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0441


                                        DA 21-0441
                                                                          FELLED)
IN RE THE PARENTING OF:
L.D.C.,                                                                   SEP 2 0 2022
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montana
              A Minor Child,

VALERIE L. CALF BOSS RIBS,
                                                                      ORDER
              Petitioner and Appellant,

       v.

DANIEL J. CORNELIUS,

              Respondent and Appellee.


       Through counsel, Appellant Valerie Calf Boss Ribs timely petitions this Court for
rehearing on our prior decision, issued August 16, 2022, affirming the referenced
judgments of the Montana Ninth Judicial District Court, Glacier County, through its
Standing Master. Rehearing is warranted in our discretion upon demonstration that our
prior opinion overlooked a fact material to the decision, overlooked a question presented
which would have proven decisive to the case, or conflicts with a governing statute or
controlling decision not addressed in the opinion. M. R. App. P. 20(1)(a). Appellant
requests that "this Court reconsider the discussion of concurrent child custody jurisdiction
and the resulting test articulated in the Opinion for evaluation of child-custody jurisdiction
in the context of possible tribal court jurisdiction, as well as the Court's treatment of facts
establishing [Appellant's Blackfeet Tribal] residency." She asserts that our analysis of
concurrent state child custody jurisdiction conflicts with § 40-7-135, MCA, the governing
statutes, and Stephens v. Fourth Judicial Dist. Ct, 2006 MT 21, ¶ 5, 331 Mont. 40, 128
P.3d 1026. She further asserts that our prior opinion also overlooks pertinent facts
regarding her and the subject child's presence and residence on the Blackfeet Indian
Reservation.
       However, on review of our prior opinion and the underlying record and briefing on
appeal, and due consideration of Appellant's assertions of error and the response of
Respondent Daniel Cornelius in opposition to rehearing, we find and conclude that
Appellant has failed to show sufficient grounds for rehearing under M. R. App. P. 20(1)(a).
       Accordingly, IT IS ORDERED that Appellant's petition for rehearing is DENIED.
       The Clerk is directed to provide a copy of this Order to all counsel of record.
       DATED this   eti day of September, 2022.

                                                             Chief Justice


                                                     ‘94 Aor 411—




Justice Beth Baker would grant the petition for rehearing.